Appellant, who is the plaintiff, brought an action against the respondent, who is his wife, for a divorce. After answer filed and due proceedings therefor had, the court made an order that appellant pay to respondent the sum of one hundred dollars on account of court costs and attorney's fees incurred in defense of the action. This appeal, which is without merit, is from that order.
The appellant alleged in his complaint that he and the respondent intermarried at the place and time stated "and ever since said date last mentioned have been and now are *Page 576 
husband and wife." The trial court found that the defendant was the wife of plaintiff, as alleged by him. On the hearing of the motion it was established, in fact the appellant admitted, that he was well able to pay the costs and attorney's fees awarded by the court, and the court found that the defendant was wholly without means. Under such circumstances section 137 of the Civil Code in terms authorizes the court at any time during the pendency of an action for divorce, in its discretion, to require the husband to pay as alimony any money necessary to enable the wife to prosecute or defend the action. (Ex parteJoutsen, 154 Cal. 540, 544 [98 P. 391]; Stewart v. Stewart,156 Cal. 651, 655 [105 P. 955].)
The order is affirmed.
Kerrigan, J., Seawell, J., Myers, J., Lennon, J., Lawlor, J., and Wilbur, C. J., concurred.